Title: To John Adams from Richard Law, 1 July 1800
From: Law, Richard
To: Adams, John


City of New London to John Adams.
New London City July 1. AD 1800


The Corporation of the City of New London seize with Avidity, your Short Stay among them to pay their Respects to the first Majestrate of a free & enlightend People, and to join in the general Voice of their Country, in bearing Testimony, to the early, trying & decided part, which the purest Patriotism only would have prompted you to take in our important and glorious Revolution; We might regret that the Occasion of a personal Interview has ben so late afforded, did it not bring with it the test of Experience to your wisdom, Zeal & fidelity in the Various Stations to which Providence has call’d You; That you may Enjoy its Smiles in your present Journey, & to a distant Period, in the Continued Esteem, Respect & Gratitude of Your fellow Citizens is our devout Prayer


Richard LawMayor of the City of New London